Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments directed to newly amended claims filed 8/8/2021 have been fully considered but they are not persuasive. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7 and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoaka (US 20150035109 A1) in view of Umebayashi et al. (US 20150270307 A1) .


    PNG
    media_image1.png
    497
    983
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    894
    media_image2.png
    Greyscale


Regarding claims 1 and 16, both Kataoka and Umebayashi et al. disclose a solid-state imaging device comprising: 
(Kataoka Fig. 49 – photodiode/substrate 2, wiring 2a & Umebayashi Fig. 6 – first substrate having photo diode Tr2, wiring level 245) ; 
a second substrate that includes a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, wherein the second semiconductor substrate having a circuit formed thereon and the circuit has a predetermined function (Kataoka Fig. 49 –substrate 9, wiring 9a & Umebayashi Fig. 6 – second substrate having elements Tr6-8, wiring level located in layer having interface 291) ;  and 
a third substrate that includes a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, wherein the third semiconductor substrate having a circuit formed thereon and  the circuit has a predetermined function (Kataoka Fig. 49 –substrate 71, wiring 73 & Umebayashi Fig. 6 – second substrate having elements Tr6-8, wiring level located in layer having interface 291) ;  
wherein, the second substrate is between the first substrate and the third substrate [NOTE:  As per Applicant’s figures representing the elected embodiment shown in figures 11A-C, the understood ordering is shown and understood as first substrate is the top, and stacked upon the second, which is in turn over the third.] (Both Kataoka and Umebayashi depict the substrates stacked in the order as claimed.), and

    PNG
    media_image3.png
    99
    502
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    725
    media_image4.png
    Greyscale

wherein the first substrate and the second substrate are bonded together in a manner that the first multi-layered wiring layer and the second multi-layered wiring layer are opposed [ie. facing] to each other (As shown in Kataoka, the first and second wiring layes may be opposing/facing.  As shown in Umebayashi, the unlabeled dielectric layer having comprising at least one wiring level may be located on the second substrate such that it is opposing/facing the first wiring layer on the first substrate.), 

a first coupling structure that electrically couples the first substrate and the second substrate to each other (Both Kataoka – [45] (i.e. the though substrate vias) Fig. 49 and Umebayashi Fig. 6. – (note the though via is not clearly labeled in fig. 6.  See marked up figure below which highlight the structurally analagous through via of Umebayashi.)

    PNG
    media_image5.png
    403
    367
    media_image5.png
    Greyscale

wherein the first coupling structure includes an opening provided from a back surface side of the first substrate that exposes a predetermined wiring line in the first multi-layered wiring layer, and an opening that penetrates at least the first substrate from the back surface side and exposes a predetermined wiring line in the second multi-layered wiring layer (Both Kataoka – [45] (i.e. the though substrate vias) Fig. 49 and Umebayashi Fig. 6. – (note the though via is not clearly labled in fig. 6.  See above marked up figure below which highlight the structurally analogous through via of Umebayashi.  ) 
wherein the first substrate is not provided with a couplinq structure formed from the first substrate as a base over bondinq surfaces of the first substrate and the second substrate.



Regarding claim 2, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 1, wherein the first coupling structure includes an opening provided from a back surface side of the first substrate to expose a predetermined wiring line in the first multi-layered wiring layer, and an opening provided by penetrating at least the first substrate from the back surface side of the first substrate to expose a predetermined wiring line in the second multi-layered wiring layer (Both Kataoka Fig. 49 and Umebayashi Fig. 6.) 

Regarding claim 3, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 1, further comprising a second coupling structure (Umebayashi Fig. 19 – 312)  that electrically couples the second substrate (Umebayashi Fig. 19 – 212)  and the third substrate (Umebayashi Fig. 19 – 213)  to each other, wherein the second coupling structure 312 includes the opening that penetrates at least the first substrate from the back surface side of the first substrate and exposes the predetermined wiring line in the second multi-layered wiring layer, and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi-layered wiring layer (Umebayashi Fig. 19 – a second coupling structure 312 may penetrate though the first and second substrates to electrically couple the third substrate. See reproduced figure below.)


    PNG
    media_image6.png
    668
    471
    media_image6.png
    Greyscale

Regarding claim 4, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 3, wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening comprise pads (Both Kataoka Fig. 49 and Umebayashi Fig. 6.)  that function as I/O units (Umebayashi - ¶145 – the pads, wiring lines and vias provide conductive pathways for I/O signals.  It is also further noted, even though Umebayashi teaches the capability of the functional language this limitation does not provide any further structural distinction.)

Regarding claim 5, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 3, further comprising pads that function as I/O units and exist on a surface on a back side of the first substrate, a film that includes an electrically-conductive material and is formed on an inner wall of the opening, hat penetrates at least the first substrate from the back surface side of the first substrate and exposes the predetermined wiring line in the second multi-layered wiring layer, and the opening that penetrates at least the first substrate and the second substrate from the back surface side of the first substrate and exposes the predetermined wiring line in the third multi-layered wiring layer, 
wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically-conductive material (Umebayashi Fig. 19 -  Note Fig. 19 of Umebayashi directly corresponds Applicant’s figure 11C understood to represent the subject matter of claim 5.  See marked up figures below for 1 to 1 matching of elements.). 

    PNG
    media_image7.png
    648
    1050
    media_image7.png
    Greyscale


Regarding claim 7, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 5, wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the pads by the electrically-conductive material, the pads being different from each other ((Umebayashi Fig. 19)


Regarding claim 14, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 1, further comprising a second coupling structure that electrically couples the first substrate and the second substrate to each other, wherein the second coupling structure exists on bonding surfaces of the second substrate and  and wherein the the electrodes include a first electrode and a second electrode. (As best understood, the claim language is describing the arranged embodiment of elected figure 11B.  Fig. 29 of Umebayashi directly corresponds to figure 11B of the Applicants.  See below marked up 1 to 1 matching of elements.)

    PNG
    media_image8.png
    599
    1031
    media_image8.png
    Greyscale



Regarding claim 15, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 1, wherein the second substrate and the third substrate include at least one of a logic circuit or a memory circuit, the logic circuit is configured to execute signal processing related to an operation of the solid-state (Umebayashi Fig. 6 * ¶7, 103, .).

Regarding claim 16, both Kataoka and Umebayashi et al. disclose a electronic apparatus comprising: 
a solid-state imaging device that electronically shoots an image of a target to be observed, the solid-state imaging device including a first substrate including a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate, the first semiconductor substrate having a pixel unit formed thereon, the pixel unit having pixels arranged thereon (See regarding claim 1), 
a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (See regarding claim 1),  and 
a third substrate including a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function(See regarding claim 1), 
the first substrate, the second substrate, and the third substrate being stacked in this order (See regarding claim 1),  
the first substrate and the second substrate being bonded together in a manner that the first multi-layered wiring layer and the second multi-layered wiring layer are opposed to each other, a first coupling structure for electrically coupling the first (Both Kataoka Fig. 49 and Umebayashi Fig. 6.).


Regarding claim 17, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 14, wherein the second coupling structure further includes a via that electrically couples the first electrode to a predetermined wiring line in the second multi-layered wiring layer and a via that electrically couples the second electrode to a predetermined wiring line in the third multi-layered wiring layer (Both Kataoka Fig. 49 and Umebayashi Figs. 6, 19 & 29.).



Regarding claim 18, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 17, wherein the via that electrically couples the first electrode to the predetermined wiring line in the second multi-layered wiring layer penetrates the second semiconductor substrate from a front surface side of the second semiconductor substrate (Both Kataoka Fig. 49 and Umebayashi Figs. 6, 19 & 29.).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



9/16/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822